PS-8
8/88
                           UNITED STATES DISTRICT COURT
                                       for the
                        EASTERN DISTRICT OF NORTH CAROLINA
U.S.A. vs. Matthew Dylan Chambers                                            Docket No. 7:20-CR-134-1D

                         Petition for Action on Conditions of Pretrial Release

   COMES NOW Corey Rich, U.S. Probation Officer of the court, presenting an official report upon the
conduct of defendant, Matthew Dylan Chambers, who was placed under pretrial release supervision by the
Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh, on the 21st day of
September, 2020.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On December 22, 2020, it was reported to the court that the defendant submitted urine samples on
December 4, and December 8, 2020 that tested positive for Methamphetamines. The court agreed to
increase the Location Monitoring program type to Home Incarceration and continue supervision.

On January 5, 2021, the defendant submitted a urine sample that tested positive for Marijuana. When
confronted, the defendant admitted to using the illegal substance on a previous date. He advised that he is
struggling with depression and has had some suicidal thoughts. He agreed that he would benefit from
mental health counseling.

Defense Counsel was consulted and does not oppose the proposed modifications of supervision.

The defendant has signed a waiver agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER

   1. The defendant shall participate in a program of mental health treatment, as directed by the probation
      office.



Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Eddie J. Smith                                   /s/ Corey Rich
Eddie J. Smith                                       Corey Rich
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2540
                                                     Executed On: January 15, 2021




                Case 7:20-cr-00134-D Document 24 Filed 01/15/21 Page 1 of 3
Matthew Dylan Chambers
Docket No. 7:20-CR-134-1D
Petition For Action
Page 2
                                        ORDER OF THE COURT
Considered
Considered and
             and ordered  the January
                  ordered on     May 15,
                              _______  day2021
                                         2015    . It is further ordered
                                           of __________________,        that and
                                                                       2021,   thisordered
                                                                                   document   shall
                                                                                           filed andbemade
                                                                                                       filedpart
                                                                                                             and
made  a part of the records in the
of the records in the above case.  above case.

________________________________
Robert T. Numbers, II
____________________________________
U.S. Magistrate Judge
Robert T. Numbers, II
United States Magistrate Judge




                Case 7:20-cr-00134-D Document 24 Filed 01/15/21 Page 2 of 3
Matthew Dylan Chambers
Docket No. 7:20-CR-134-1D
Petition For Action
Page 3

                             FOR JUDGE'S VIEW ONLY
                                  DO NOT FILE




                                 Matthew Dylan Chambers
                                 Docket No. 7:20-CR-134-1D




             Case 7:20-cr-00134-D Document 24 Filed 01/15/21 Page 3 of 3
